DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable Suzuki [US 8,937,518] over Kanematsu et al. [US 2016/0233039].
Claim 1, Suzuki discloses an electromagnetic relay [1, figures 1 and 2] comprising: a first fixed terminal [4a] having a plate shape [figure 2], the first fixed terminal [4a] including a first plate portion [FPP, see annotated figure 2] and a first fixed contact [FFC, see annotated figure 2] arranged on the first plate portion [FPP]; a second fixed terminal [4b] having a plate shape [figure 2], the second fixed terminal [4b] including a second plate portion [SPP, see annotated figure 2] and a second fixed contact [SFC, see annotated figure 2] arranged on the second plate portion [SPP]; a movable contact piece [5] including a first movable contact [FMC, see annotated figure 2] arranged to face the first fixed contact [FFC], a second movable contact [SMC, see annotated figure 2] arranged to face the second fixed contact [SFC], a first surface [FS, see annotated figure 2] on which the first and second movable contacts [FMC and SMC] are arranged, and a second surface [SS, see annotated figure 2]  opposite to the first surface [FS], the movable contact piece [5] being configured to move in a moving direction including a contact direction in which the first movable contact comes into contact with the first fixed contact [abs] and a separation direction [up as shown in figure 2] in which the first movable contacts separates from the first fixed contact [abs]; a drive shaft [6/13] coupled to the movable contact piece [5]; a drive device [2] configured to move the movable contact piece [5] through the drive shaft [6/13]; an accommodating portion [3] including a plurality of wall portions extending in the moving direction of the movable contact piece and an accommodating space [AS, see annotated figure 2] that is surrounded by the plurality of wall portions [figure 2] and accommodates the first fixed contact [FFC], the second fixed contact SFC] and the movable contact piece [5, figures 1 and 2]; and at least one magnet [16a/16b] configured to generate a magnetic field in the accommodating space [col. 4 line 66 to col. 5 line 8], wherein the first plate portion [FPP] of the first fixed terminal [4a] protrudes from a wall portion [PWP, see annotated figure 2] located in a longitudinal direction of the movable contact piece [5, see figure 2] among the plurality of wall portions to an outside of the accommodating space [AS], and the at least one magnet [16a/16b] is arranged to face a wall portion different from the wall portion [PWP] from which the first plate portion [FPP] of the first fixed terminal [4a] protrudes among the plurality of wall portions [figures 1 and 2], the at least one magnet [16a/16b] extending in the separation direction beyond the second surface [SS] of the movable contact piece [5] in a state where the first movable contact is separated from the first fixed contact [figures 1 and 2].

    PNG
    media_image1.png
    986
    1020
    media_image1.png
    Greyscale

Suzuki fails to teach the at least one magnet overlapping with the wall portion which the first plate portion of the first fixed terminal protrudes among the plurality of wall portions as viewed from a lateral direction of the movable contact piece.
Kanematsu et al. teaches a contact apparatus [1] comprising a first fixed contact terminal [101] with a first fixed contact [10], a second fixed contact terminal [101] with a second fixed contact [10]; a movable contact piece [12] with a pair of movable contacts [11], an accommodating space [defined by housing 13] to accommodate the first fixed contact, the second fixed contact, and the movable contact piece [figures 5a and 5b]
 and at least one magnet [15/150] for causing a magnetic field in the accommodating space [defined by housing 13; paragraph 0093], wherein the at least one magnet [15/150] overlapping the longitudinal walls of the plurality of wall portions that makeup housing [13] as viewed from a lateral direction of the movable contact piece [12].
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to enlarge the magnet to cover the entire width of the wall of Suzuki as taught by Kanematsu et al. so that the magnet overlaps with the wall portion which the first plate portion of the first fixed terminal protrudes among the plurality of wall portions as viewed from a lateral direction of the movable contact piece in order to provide increase the area of arc dissipation created by the magnet since simple substitution of one known element for another [changing the size of the magnet used to dissipate an arc as taught by the applied prior art], producing a predictable result, renders the claim obvious.
Claim 2, Suzuki as modified discloses the electromagnetic relay according to claim 1, wherein  Suzuki discloses that the at least one magnet [16a/16b] is arranged to face a wall portion located in the lateral direction of the movable contact piece [5] among the plurality of wall portions [figures 1 and 2] and to overlap at least a moving range of the first movable contact [FMC] as viewed from the lateral direction of the movable contact piece [5; figure 2].
Claim 3, Suzuki as modified discloses the electromagnetic relay according to claim 2, wherein Suzuki further discloses that the first plate portion [FPP] of the first fixed terminal [FFT] includes an inner portion arranged in the accommodating space [AS], and the entire inner portion of the first plate portion [FPP] of the first fixed terminal [FFT] overlaps the at least one magnet [16/16b, after being modified by Kanematsu et al. as outlined above, the magnets now extend the entire widths of the lateral walls] as viewed from the lateral direction [figure 2].
Claim 4, Suzuki as modified discloses the electromagnetic relay according to claim 2, wherein Suzuki further discloses that the at least one magnet [16a/16b] includes a first magnet [16a] and a second [16b] magnet [figure 1], and the first magnet [16a] and the second magnet [16b] are arranged so as to sandwich the movable contact piece [5] in the lateral direction [figure 2].
Claim 11, Suzuki as modified discloses the electromagnetic relay according to claim 1, wherein Suzuki further discloses that the first plate portion [FPP] of the first fixed terminal [FFT] includes a first surface [top surface as shown in figure 2] on which the first fixed contact [FFC] is arranged and a second surface [bottom surface as shown in figure 2] opposite to the first surface of the first plate portion [FPP] of the first fixed terminal [FFT], and the at least one magnet [16a/16b] extends in the contact direction beyond the second surface of the first plate portion [FPP] of the first fixed terminal [FFT; figures 1 AND 2].
Claim 13, Suzuki as modified discloses the electromagnetic relay according to claim 1, wherein Suzuki further discloses that the second plate portion [SPP] of the second fixed terminal [SFT] protrudes from one of the plurality of wall portions [figure 2] to an outside of the accommodating space [AS], and the at least one magnet [16a/16b] is arranged to face a wall portion different from the wall portion from which the second plate portion [SPP] of the second fixed terminal [SFT] protrudes among the plurality of wall portions [figures 1and 2].
	Claim 14, Suzuki as modified discloses the electromagnetic relay according to claim 2, wherein Suzuki further discloses that the second plate portion [SPP] of the second fixed terminal [SFT] protrudes from a wall portion located in the longitudinal direction [figure 2] of the movable contact piece [5] among the plurality of wall portions to the outside of the accommodating space [AS].
Claim 15, Suzuki as modified discloses the electromagnetic relay according to claim 3, wherein Suzuki further discloses that the second plate portion [SPP] of the second fixed terminal [SFT] protrudes from a wall portion located in the longitudinal direction [figure 2] of the movable contact piece [5] among the plurality of wall portions to the outside of the accommodating space [AS; figure 2], the second plate portion [SPP] of the second fixed terminal [SFT] including an inner portion arranged in the accommodating space [AS], and the entire inner portion of the second plate portion [SPP]  of the second fixed terminal [SFT] overlaps the at least one magnet [16/16b, after being modified by Kanematsu et al. as outlined above, the magnets now extend the entire widths of the lateral walls] as viewed from the lateral direction [figure 2].
Claim 16, Suzuki as modified discloses the electromagnetic relay according to claim 1, wherein Suzuki further discloses that the second plate portion [SPP] of the second fixed terminal [SFT] includes a first surface [top surface as shown in figure 2] on which the second fixed contact [SFC] is arranged and a second surface [bottom surface as shown in figure 2] opposite to the first surface of the second plate portion [SPP] of the second fixed terminal [SFT], and the at least one magnet [16a/16b] extends in the contact direction beyond the second surface of the second plate portion of the second fixed terminal [figure 2].

Response to Arguments
Applicant’s arguments, filed 07/26/2022, with respect to the rejection(s) of currently amended Claims 1-4, 11 and 13-16 under Enomoto in view of Suzuki have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Suzuki in view of Kanematsu et al. [US 2016/0233039].  Wherein Kanematsu et al. teaches a contactor apparatus with at least one magnet [15/150] overlapping the longitudinal walls of the plurality of wall portions that makeup housing [13] as viewed from a lateral direction of the movable contact piece [12].  This teaching when combined with the relay of Suzuki yield the claimed invention as described in detail above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837